FILED
                                                   United States Court of Appeals
                                   PUBLISH                 Tenth Circuit

                  UNITED STATES COURT OF APPEALS             May 29, 2015

                                                       Elisabeth A. Shumaker
                               TENTH CIRCUIT               Clerk of Court


SIERRA CLUB, INC., CLEAN
ENERGY FUTURE OKLAHOMA,
EAST TEXAS SUB REGIONAL
PLANNING COMMISSION,

              Plaintiffs - Appellants,
v.                                             No. 14-6099
    LIEUTENANT GENERAL
    THOMAS P. BOSTICK, in his
    official capacity as Commanding
    General and Chief of Engineers of
    the U.S. Army Corps of
    Engineers; MAJOR GENERAL
    MICHAEL J. WALSH, in his
    official capacity as U.S. Army
    Commanding General for Civil
    and Emergency Operations;
    COLONEL RICHARD PRATT, in
    his official capacity as Tulsa
    District Commander of U.S. Army
    Corps of Engineers; COLONEL
    RICHARD PARNELL, in his
    official capacity as Galveston
    District Engineer of the U.S.
    Army Corps of Engineers; 1
    UNITED STATES ARMY CORPS
    OF ENGINEERS,

               Defendants - Appellees,



 Pursuant to Fed. R. App. P. 43(c)(2) Colonel Pratt is substituted for
Colonel Teague and Colonel Parnell is substituted for Colonel Sallesse.
    and

 TRANSCANADA KEYSTONE
 PIPELINE LP, a Deleware limited
 partnership; TRANSCANADA
 CORPORATION, a Canadian public
 company; INTERSTATE
 NATURAL GAS ASSOCIATION,
 AMERICAN GAS ASSOCIATION,
 ASSOCIATION OF OIL PIPE
 LINES, AMERICAN PETROLEUM
 INSTITUTE, UTILITY WATER
 ACT GROUP,

            Intervenors - Appellees.


Douglas P. Hayes, Sierra Club, Boulder, Colorado (Eric E. Huber, Sierra
Club, Boulder, Colorado, with him on the briefs), for Appellants.

David C. Shilton, U.S. Department of Justice, Washington, D.C. (Sam
Hirsch, Acting Assistant Attorney General, Michele Walter, Maureen E.
Rudolph, and Ty Bair, U.S. Department of Justice, Washington, D.C.; and
Ann P. Navaro, Assistant Chief Counsel and Milton S. Boyd, Assistant
Counsel, U.S. Army Corps of Engineers, with him on the brief), for
Appellees.

Peter R. Steenland, Sidley Austin LLP, Washington, D.C. (Lauren C.
Freeman, Lisa E. Jones, Sidley Austin LLP, Washington, D.C.; and Deidre
G. Duncan, Andrew J. Turner, and Karma B. Brown, Hunton & Williams
LLP, Washington, D.C., with him on the brief), for Intervenors-Appellees.


             Appeal from the United States District Court
                for the Western District of Oklahoma
                      (D.C. No. 5:12-cv-00742-R)



Before BACHARACH, Circuit Judge, BALDOCK, Senior Circuit Judge,
and McHUGH, Circuit Judge.


                                       2
BACHARACH, Circuit Judge.

      This case involves the authority of the U.S. Army Corps of Engineers

to issue nationwide permits under § 404(e) of the Clean Water Act. These

permits authorize activities involving discharge of dredged or fill material

in U.S. waters and wetlands. See 33 U.S.C. § 1344(e) (2012). Exercising

this permitting authority, the Corps issued Nationwide Permit 12, which

allows anyone to construct utility lines in U.S. waters “provided the

activity does not result in the loss of greater than ½ acre of [U.S. waters]

for each single and complete project.” Reissuance of Nationwide Permits,

77 Fed. Reg. 10,184, 10,271 (Feb. 21, 2012). 2

      TransCanada Corporation proposed to rely on the nationwide permit

to build an oil pipeline, the Gulf Coast Pipeline, 3 which would run

approximately 485 miles and cross over 2,000 waterways. The Corps issued

letters verifying that Nationwide Permit 12 would cover the proposed




2
      The Corps has defined the term “single and complete project” to
mean “the total project proposed or accomplished by one owner/developer
or partnership or other association of owners/developers.” 33 C.F.R.
§ 330.2(i) (2012). For linear projects like utility lines, the Corps considers
each crossing of a waterway to be a “single and complete project” as long
as these crossings are “separate and distant.” Id.
3
      The Gulf Coast Pipeline is the southern segment of a larger pipeline
project called the “Keystone XL Pipeline.”



                                      3
construction. Shortly thereafter, TransCanada began constructing the

pipeline, which has since been completed and is currently transporting oil.

     Three environmental groups (Sierra Club, Inc.; Clean Energy Future

Oklahoma; and East Texas Sub Regional Planning Commission) have

challenged the validity of the nationwide permit and verification letters.

The district court rejected these challenges and entered judgment for the

defendants.

     In this appeal, we address and reject three sets of claims:

             Claims Involving the National Environmental Policy Act
              (NEPA): The environmental groups argue that the Corps
              violated NEPA by issuing the nationwide permit without
              considering the risk of oil spills and the cumulative
              environmental impacts of pipelines. These arguments are
              waived.

              The environmental groups also argue that the Corps issued the
              verification letters without conducting a NEPA analysis. We
              conclude that this analysis was not necessary at the verification
              stage.

             Claims Involving the Clean Water Act: According to the
              environmental groups, the nationwide permit violates the Clean
              Water Act by (1) effectively authorizing activities with more-
              than-minimal environmental impacts and (2) unlawfully
              deferring a portion of the minimal-impacts analysis to project-
              level personnel. We reject both arguments. The environmental
              groups have not shown that the permit authorizes activities
              with more-than-minimal impacts, and the Corps has permissibly
              interpreted the statute to allow partial deferral of its minimal-
              impacts analysis.

             Claims Involving the Nationwide Permit 12: Finally, the
              environmental groups contend that the Corps incorrectly
              verified compliance with the nationwide permit without
              analyzing the cumulative effects or documenting the analysis of


                                        4
            cumulative effects. We reject this contention. Corps officials
            did not need to include a cumulative-effects analysis in the
            letters, and the record shows that officials conducted the
            necessary analysis.

Based on our conclusions, we affirm the entry of judgment in favor of the

defendants. 4

I.    Standard of Review

      We review the challenges under the Administrative Procedure Act

(APA). See 5 U.S.C. §§ 701-706 (2012). In applying this standard, we will

set aside agency actions that are “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A)

(2012).

      Review under the APA is narrow: “[T]he agency need only

demonstrate that it considered relevant factors and alternatives . . . and

that the choice it made was reasonable based on that consideration.” Mt.

Evans Co. v. Madigan, 14 F.3d 1444, 1453 (10th Cir. 1994).




4
      The intervenors have raised prudential mootness. Prudential
mootness concerns a court’s discretion, not its power, to grant relief.
S. Utah Wilderness Alliance v. Smith, 110 F.3d 724, 727 (10th Cir. 1997).
We elect not to address prudential mootness, as we conclude the claims fail
on other grounds. See Hillsdale Envtl. Loss Prevention, Inc. v. U.S. Army
Corps of Eng’rs, 702 F.3d 1156, 1167 (10th Cir. 2012) (“As for prudential
mootness, it is within the court’s discretion to decline to address an issue
on prudential mootness grounds.”).



                                      5
II.   NEPA

      The environmental groups make two arguments to challenge the

district court’s disposition of the NEPA claims:


      1.   The Corps’ environmental analysis is deficient because the
           agency failed to consider the risk of oil spills and the
           cumulative impacts of pipelines.

      2.   The Corps failed to conduct an environmental analysis when
           verifying that the pipeline was permissible under the
           nationwide permit.

We reject both arguments. The environmental groups waived their claims

involving failure to address oil spills and cumulative impacts, and the

Corps was not required to conduct an environmental analysis when

verifying compliance with the nationwide permit.

      A.   Requirements of NEPA

      NEPA requires an agency to take a “hard look” at the environmental

impacts of proposed actions. Robertson v. Methow Valley Citizens Council,

490 U.S. 332, 350 (1989). In taking this “hard look,” the agency must take

appropriate steps: If the venture involves a “major Federal action” that

would “significantly affect[] the quality of the human environment,” the

agency must prepare a detailed environmental impact statement. 42 U.S.C.

§ 4332(2)(C) (2012). But if the future effects are unclear, the agency can

prepare an environmental assessment instead of a more detailed

environmental impact statement. Dep’t of Transp. v. Pub. Citizen, 541 U.S.
6
752, 757 (2004). If the environmental assessment shows that the impact

would be insignificant, the agency need not provide any further

environmental report. 5 Id. at 757-58.

      B.    Issuance of Nationwide Permit 12

      The Corps prepared an environmental assessment of activities

permitted under Nationwide Permit 12, which is challenged by the

environmental groups. They contend the Corps unlawfully failed to

consider

           the risk of oil spills associated with pipelines and

           the cumulative impacts of pipelines.

We conclude that these challenges are waived.

      1.    Waiver: The General Rule and the Pertinent Exceptions

      Parties challenging an agency’s compliance with NEPA must

ordinarily raise relevant objections during the public comment period.

Dep’t of Transp. v. Pub. Citizen, 541 U.S. 752, 764-65 (2004). But two

exceptions exist. First, commenters need not point out an environmental

assessment’s flaw if it is “obvious.” Id. at 765. Second, a commenter does

not waive an issue if it is otherwise brought to the agency’s attention.

Forest Guardians v. U.S. Forest Serv., 495 F.3d 1162, 1170 (10th Cir.

2007).

5
     Instead, the agency is to make a “finding of no significant impact.”
Pub. Citizen, 541 U.S. at 757-58.



                                         7
      2.     Risk of Oil Spills

      The environmental groups concede that no commenter raised the oil-

spill issue. See Appellants’ Reply Brief at 11. Nonetheless, the

environmental groups contend that the issue is not waived because

            the risk of oil spills is obvious, and

            the Corps knew about the risk of oil spills when issuing the
             nationwide permit.

We reject both of these contentions. 6 The environmental groups have not

shown an obvious deficiency in the Corps’ environmental assessment, and

the Corps’ knowledge of oil-spill risks does not relate to a deficiency in

the Corps’ assessment for the construction, maintenance, and repair of

utility lines.

      a.     Obviousness

      The environmental groups assert that the oil-spill issue is not waived

because the risk of oil spills is obvious. We reject this contention.

6
      The environmental groups also state that until this project,
installation of all major oil pipelines had undergone a project-level NEPA
review. Based on this statement, the environmental groups say that they (1)
did not perceive a need to make comments when the Corps considered the
nationwide permit, and (2) should not be penalized for raising the issue in
connection with the Keystone XL Pipeline proceedings rather than as an
objection to Nationwide Permit 12. For the sake of argument, we can
assume the environmental groups are correct. They appear to imply that
they should not be subjected to the ordinary rules of exhaustion, requiring
comment to the Corps as it was considering whether to issue the
nationwide permit. But the environmental groups have not provided
authority or analysis that would justify an exception to the ordinary rules
of exhaustion based on the alleged change in practice.



                                        8
      To qualify for this exception, the environmental groups must show

that the omission of any discussion of oil-spill risks entailed an obvious

flaw in the environmental assessment. The environmental groups argue that

the risk of oil spills is obvious. But that is not the groups’ burden. The

environmental groups must show that the assessment for the construction,

maintenance and repair of utility lines contained an obvious flaw, not that

the agency failed to discuss impacts of an obvious risk associated with

certain activity. See Dep’t of Transp. v. Pub. Citizen, 541 U.S. 752, 765

(2004) (stating that “an [environmental assessment’s] . . . flaws might be

so obvious that there is no need for a commenter to point them out”). The

fact that pipelines create a risk of spillage does not mean that the alleged

deficiency in the Corps’ environmental assessment for the construction,

maintenance, and repair of utility lines would have been obvious.

      Nationwide Permit 12 authorized the discharge of dredged or fill

material in the construction, maintenance, and repair of a wide variety of

utility lines, including lines to transmit gas, cable, electricity, telephone

calls, radio transmissions, sewage, and oil. Appellants’ App. at 488-89;

Reissuance of Nationwide Permits, 77 Fed. Reg. 10,184, at 10,271-72 (Feb.

21, 2012). In light of the variety of utility lines involved, the Corps

focused on the actions that it authorized (discharge of dredged and fill

material in the construction, maintenance, and repair of utility lines) rather

than the eventual operation of the utility lines. See Appellants’ App. at 528


                                       9
(assessing the environmental consequences of the activities authorized by

Nationwide Permit 12). Once the utility lines were completed, each utility

would seek approval from the pertinent regulatory body with jurisdiction

over operations. For example, TransCanada would need to seek and obtain

authorization from the Pipeline and Hazardous Materials Safety

Administration, which had jurisdiction over the operation of oil pipelines.

See 49 C.F.R. §§ 195.401-402 (2012) (stating the requirements for

operation of pipelines). Upon construction of the pipeline, TransCanada

could not transport oil until it complied with the Pipeline and Hazardous

Materials Safety Administration’s requirements addressing the risk of oil

spills. 49 C.F.R. § 194.7 (2012).

      The environmental groups argue that the Corps’ environmental

assessment should have been broader, examining the risks from the utility

lines’ operations as well as their construction. But this criticism relates to

the merits of the NEPA claim rather than the obviousness of the alleged

deficiency to the Corps. 7 The Corps set out to consider all categories of

environmental risks from the activities authorized under Nationwide Permit

12 (as well as the cumulative impacts of other activities affecting the

7
      The environmental groups argue that some other courts require the
Corps to consider the risk of oil spills. See Ocean Advocates v. U.S. Army
Corps of Eng’rs, 402 F.3d 846, 868 (9th Cir. 2005); Sierra Club v. Sigler,
695 F.2d 957, 962 (5th Cir. 1983). This argument relates to the merits
rather than exhaustion. Because the oil-spill claim is unexhausted, we do
not reach the merits.



                                      10
nation’s aquatic resources). Appellants’ App. at 528, 530. In considering

these categories of environmental risks, the Corps distinguished between

the activities that it authorized under the nationwide permit (construction,

maintenance, and repair of utility lines) and the utility lines’ future

operations. If that view was too restrictive, the deficiency would not have

been obvious to the Corps, for TransCanada could not begin operations

until it submitted a suitable plan to the Pipeline and Hazardous Materials

Safety Administration to address the risk of oil spills. 49 C.F.R. § 194.7

(2012).

      The environmental groups argue that the risk of oil spills would have

been obvious to the Corps because of comments submitted to agencies

concerning the proposed Keystone XL project. But these comments would

have led the Corps to believe that the risk of oil spills fell within the

domain of other agencies, for all of the comments about oil spills had been

directed to the Pipeline and Hazardous Materials Safety Administration

(rather than the Corps). See Appellants’ App. at 1180-92. In these

comments, no one questioned the Corps’ focus on environmental risks from

the activities authorized under the nationwide permits (rather than the

environmental risks from future operations).

      Because the Corps ordinarily confined its environmental assessments

to impacts from the activities authorized under the nationwide permit

(construction, maintenance, and repair of utility lines), rather than the


                                      11
eventual operation of these utility lines, the risk of oil spills would not

have alerted the Corps to an obvious deficiency in its environmental

assessment.

      b.      Independent Knowledge of the Risk/Otherwise Brought to
              the Corps’ Attention

      The environmental groups also assert the oil-spill issue is not waived

because the Corps knew about spill risks when issuing the nationwide

permit. We reject this argument. Even if the Corps knew about spill risks,

this knowledge would not have prevented a waiver.

      We have recognized an exception to waiver when an issue is brought

to the agency’s attention. See p. 7, above. The Ninth Circuit Court of

Appeals has equated this exception and the obviousness exception. See

Barnes v. U.S. Dep’t of Transp., 655 F.3d 1124, 1132 (9th Cir. 2011)

(“This court has interpreted the ‘so obvious’ standard as requiring that the

agency have independent knowledge of the issues that concern

petitioners.”). We need not decide whether to adopt the Ninth Circuit’s

view, as we have elsewhere concluded that the risk of oil spills would not

have created an obvious deficiency in the Corps’ environmental analysis of

the construction, maintenance, and repair of utility lines.

      Even if we were to adopt the Ninth Circuit’s approach, its application

here would make little sense. The Corps’ “independent knowledge” would

be based on its role as a cooperating agency in the State Department’s



                                      12
environmental impact statement for the Keystone XL Pipeline. This

environmental impact statement contained ample discussion of

environmental risks involving oil spills. But the environmental impact

statement addressed these risks as the domain of a separate agency: the

Pipeline and Hazardous Materials Safety Administration. See Appellants’

App. at 1990 (“[Pipeline and Hazardous Materials Safety Administration]

is responsible for regulations that require safe operations of hazardous

liquid pipelines to protect human health and the environment from

unplanned pipeline incidents.”). None of the commenters suggested that the

Corps had any responsibility to address the risk of oil spills.

      We may assume, for the sake of argument, that the Corps knew that

issuance of the nationwide permit could lead to installation of oil

pipelines, which in turn could create environmental risks from oil spills.

How would that knowledge have mattered to the Corps? It considered that

risk to fall within another agency’s responsibility. Regardless of whether

that view was correct, it went unchallenged in the public comments for the

issuance of Nationwide Permit 12 and the State Department’s consideration

of the Keystone XL Pipeline. Thus, there would have been little reason for

the Corps to consider oil spills in its environmental assessment.

      In these circumstances, the Corps’ alleged knowledge about oil spills

would not have avoided a waiver.




                                      13
      3.    Cumulative Impacts

      The environmental groups also argue the Corps violated NEPA by

failing to consider the cumulative impacts of oil pipelines. This argument

is also waived, as no commenter objected to the Corps’ assessment on this

ground.

      As discussed, parties challenging an agency’s compliance with NEPA

must raise relevant objections during the comment period. See p. 7, above.

These objections must specifically raise the issue presented on appeal; if

the objections do not raise the issue, it is waived. See Ariz. Pub. Serv. Co.

v. E.P.A., 562 F.3d 1116, 1127 (10th Cir. 2009) (stating that the appellant

could not “rely on general or vague commentary . . . to avoid the

established principles of waiver” (citing Appalachian Power Co. v. E.P.A.,

251 F.3d 1026, 1036 (D.C. Cir. 2001))).

      Some commenters mentioned cumulative impacts in other contexts,

such as aquatic areas. But no one discussed a need for the Corps to

consider the cumulative impacts on dry-land areas.

      For example, some commenters objected to the use of multiple

permits for multiple water crossings associated with one linear project. See

Appellants’ App. at 480-81. In the view of these commenters, the use of

multiple permits might “prevent the Corps from assessing the [overall]

cumulative effects” of one linear project. Id. at 481. Another commenter

requested that the Corps apply the half-acre limit to entire linear projects


                                      14
(rather than each water crossing) to ensure the Corps assessed “cumulative

effects” of the entire project. Id. at 413.

      Though these comments used variations of the phrase “cumulative

impact,” the commenters were focusing on the cumulative impact on

aquatic areas―not dry-land areas. As a result, this objection was waived.

See Ariz. Pub. Serv. Co. v. E.P.A., 562 F.3d 1116, 1127 (10th Cir. 2009)

(holding that a party could not challenge the rationality of an agency rule

because no party had specifically attacked the rule’s rationality during the

comment period). 8

      4.    Summary

      Accordingly, we conclude that the environmental groups have waived

their claims that the Corps violated NEPA by failing to consider oil-spill

risks and cumulative impacts of pipelines.

      C.    Verification Under the Nationwide Permit

      The environmental groups also argue the Corps should have prepared

a NEPA analysis for the entire Gulf Coast Pipeline before issuing the

verification letters. We disagree. The verifications do not constitute “major

8
      In her thoughtful concurrence, Judge McHugh concludes that it
would have been obvious to the Corps that its analysis of cumulative
effects was too restrictive. In our view, however, the environmental groups
did not invoke the obviousness exception on the NEPA claims involving
cumulative effects. See Appellants’ Opening Br. at 33-34; Appellants’
Reply Br. at 14-16. Instead, we believe the obviousness exception was
raised solely on the NEPA claims involving oil spills. See Appellants’
Opening Br. at 25-26; Appellants’ Reply Br. at 11, 14.



                                       15
Federal action” warranting NEPA review, and the agency was not required

to assess impacts of the entire pipeline.

      1.    Major Federal Action

      NEPA requires agencies to evaluate the impacts of all “major Federal

actions.” 42 U.S.C. § 4332(2)(C) (2012); Ross v. Fed. Highway Admin.,

162 F.3d 1046, 1051 (10th Cir. 1998). For the sake of argument, we can

assume that the verifications constitute “federal actions.” But issuance of a

verification letter would create a “major Federal action” only if it resulted

in significant impact, 9 and the verification letters would not result in

significant impact.

      The environmental groups contend that the verifications constitute

“major Federal action” because they were essential for the pipeline’s

completion. The premise of the contention is neither self-evident nor

supported by authority.

      Without the ability to rely on Nationwide Permit 12 to discharge

dredged and fill material, TransCanada might have been able to obtain an

individual or regional permit 10 or routed the pipeline to avoid many of the



9
      See 40 C.F.R. § 1508.18 (2012).
10
      See 33 C.F.R § 330.1(d) (2012) (stating that Corps officials may
instruct permittees whose projects do not qualify for nationwide permits to
“apply for a regional general permit or an individual permit”).




                                      16
waterway crossings. Thus, TransCanada might have been able to complete

the pipeline without the verifications.

      The environmental groups rely on two district court cases: Wyo.

Outdoor Council v. U.S. Army Corps of Eng’rs, 351 F. Supp. 2d 1232, 1242

(Dist. Wyo. 2005), and Spiller v. Walker, No. A-98-CA-255-SS, 1998 U.S.

Dist. LEXIS 18341, at *39-41 (W.D. Tex. Aug. 25, 1998). Reliance on

these cases is misplaced.

      In Wyo. Outdoor Council, the court stated that the Corps is the

“gatekeeper for approval” of projects and, as the gatekeeper, it should

consider environmental impacts of those projects. Wyo. Outdoor Council,
351 F. Supp. 2d at 1242. But the court was describing the Corps’ duty

when it issues a regional permit, 11 not when it issues verifications.

      In Spiller, the court stated in dicta that the Corps would commit

“major Federal action” by granting an easement and dredge-and-fill permit

for a proposed pipeline. Spiller, 1998 U.S. Dist. LEXIS 18341, at *43-44.

But as the statement indicates, the Corps had not yet issued a permit. Thus,

the district court’s statement had no effect on the outcome.

      These decisions do not persuade us to expand the Corps’ NEPA

obligations, for the Corps neither acted as a “gatekeeper” nor approved the

11
      Regional permits are authorized under the same section of the Clean
Water Act as nationwide permits. See 33 U.S.C. § 1344(e) (2012). But
regional permits authorize activities in specific regions instead of the
entire country. 33 C.F.R. § 330.2(b) (2012).



                                      17
pipeline; the Corps simply verified that TransCanada’s project was covered

by Nationwide Permit 12.

      At that point, there was little reason for a new NEPA review because

the Corps had already conducted a NEPA analysis when issuing

Nationwide Permit 12. As long as the proposed activities were authorized

by the nationwide permit, the Corps would have had little reason to

conduct a second NEPA review when issuing the verification letters.

      A similar issue arose in Snoqualmie Valley Pres. Alliance v. U.S.

Army Corps of Eng’rs, 683 F.3d 1155 (9th Cir. 2012) (per curiam). There a

utility planned to lower a dam to mitigate flooding problems. Snoqualmie

Valley, 683 F.3d at 1157. Before carrying out this plan, the utility asked

the Corps to verify that lowering of the dam would be covered by two

existing nationwide permits. Id. at 1158. Downstream property owners

objected, arguing that the Corps violated NEPA by allowing the utility to

proceed under the nationwide permits. Id. at 1164. The Ninth Circuit Court

of Appeals rejected the argument, explaining that the Corps must comply

with NEPA when promulgating the nationwide permits―not when someone

seeks to act under the permit. Id. at 1164.

      The court’s explanation is persuasive and equally applicable here.

The Corps complied with NEPA when it issued Nationwide Permit 12 for

the construction, maintenance, and repair of a wide variety of utility lines.

Though the Corps did not issue an environmental impact statement, it did


                                     18
issue an environmental assessment and ultimately concluded that the

environmental impact would be insignificant. When the Corps verified that

TransCanada could proceed under the nationwide permit, the Corps was

simply saying that the permit applied; the Corps was not authorizing

anything that it had not already authorized when issuing the permit. See

Riverside Irrigation Dist. v. Andrews, 758 F.2d 508, 511 (10th Cir. 1985)

(stating that nationwide permits are “automatic in that if one qualifies, no

application is needed before beginning the discharge activity”).

      The environmental groups argue that Snoqualmie is distinguishable in

two ways:

      1.    There the court addressed a single location, and here the
            pipeline went through thousands of water crossings.

      2.    There another agency (FERC) conducted a NEPA analysis of
            the project (lowering of the dam), but here no one ever
            assessed the impact of the project (operation of an oil
            pipeline).

Appellants’ Opening Br. at 39-40; Appellants’ Reply Br. at 16-17. These

distinctions are invalid because they overlook similarities between the two

cases and create distinctions that had nothing to do with the Snoqualmie

court’s rationale.

      The environmental groups erroneously assume that the environmental

assessment of the project was valid in Snoqualmie and was invalid here. In

both cases, another agency issued an environmental impact statement for

an earlier version of the project. In Snoqualmie, the other agency (FERC)


                                     19
evaluated the environmental impact of an earlier version of the project

(lowering of the dam). Snoqualmie Valley, 683 F.3d at 1158. 12 In our case,

another agency also issued an environmental impact statement for an

earlier version of the project: construction of an oil pipeline that would

have run further northward into Canada. In trying to distinguish the two

cases, the environmental groups apparently assume that FERC’s

environmental impact statement of the earlier project would have obviated

the need for a new NEPA review and that the State Department’s

environmental impact statement of the oil pipeline wouldn’t. But why? In

both cases, the environmental impact statement addressed an earlier

version of the project rather than the one ultimately subject to the Corps’

verifications.

      Perhaps for that reason, the court in Snoqualmie did not rely in any

way on FERC’s issuance of an environmental impact statement for the

earlier project. The court merely mentioned the environmental impact

statement in one sentence of the background facts. Id. The court explained

that there was no need for a new NEPA analysis at the verification stage

because of the limited purpose of a verification letter: At that point, the

Corps’ only function is to verify that the project is covered by the


12
      In Snoqualmie, the Corps also conducted a separate environmental
assessment of an earlier version of the project. Snoqualmie Valley, 683
F.3d at 1158.



                                      20
nationwide permit. Id. at 1164. In light of that limited purpose for

verification, the court concluded: “Verifying that permittees may properly

proceed under a nationwide permit does not require a full NEPA analysis at

the time of verification.” Id.

      That is also true here. In issuing the verifications, the Corps simply

confirmed that TransCanada’s activities would fall within the terms of

Nationwide Permit 12. There would have been little reason for the Corps to

conduct a new NEPA analysis at that point. Another NEPA analysis was

unnecessary in Snoqualmie and was unnecessary here.

      2.    Scope of Analysis

      The environmental groups also argue the Corps should have

evaluated the impacts of the entire pipeline project because the agency had

“control and responsibility” over that project. In support, the

environmental groups rely on the Corps’ NEPA implementation

regulations, codified at 33 C.F.R. § 325, Appendix B.

      We disagree for two reasons:

      1.    Appendix B does not apply to the verification process.

      2.    Even if Appendix B applied, the environmental groups have not
            shown that the Corps would have had sufficient “control and
            responsibility” over the pipeline project.

      Appendix B does not apply to the verification process. In adopting

Appendix B, the Corps indicated that Appendix B would not apply to

nationwide permits (or verifications of permit coverage) when it issued the


                                     21
appendix. See Environmental Quality; Procedures for Implementing the

National Environmental Policy Act (NEPA), 53 Fed. Reg. 3120-01, 3126

(Feb. 3, 1988). 13 We defer to the Corps’ interpretation unless it is plainly

erroneous or inconsistent with Appendix B. Kentuckians for the

Commonwealth v. U.S. Army Corps of Eng’rs, 746 F.3d 698, 708 n.3 (6th

Cir. 2014).

      We do not regard the Corps’ interpretation as plainly erroneous or

inconsistent with the appendix. The appendix was apparently designed to

guide Corps officials in evaluating permit applications for individual




13
      During the comment period for Appendix B, commenters suggested
that the Corps categorically exclude verifications from NEPA
documentation. See Environmental Quality; Procedures for Implementing
the National Environmental Policy Act (NEPA), 53 Fed. Reg. 3120, 3126
(Feb. 3, 1988) (“Several suggested regional and nationwide general permits
should be added to the list.”). The Corps responded that the exclusion was
not necessary:

      The regional and nationwide general permits are permits for
      certain types of activities for which there has already been a
      NEPA review and NEPA documents have already been prepared
      on a generic basis. Therefore, it is not necessary to add them to
      the list of actions categorically excluded from NEPA
      documentation.

Id. Thus, the agency chose not to categorically exclude verifications from
the NEPA process. See 33 C.F.R. § 325, Appendix B(6) (2012).




                                      22
projects, 14 not to evaluate whether a project qualified under an existing

nationwide or regional permit.

      3.    The Corps’ Supposed Mistake

      The environmental groups argue that the Corps issued the nationwide

permit under the mistaken belief that another agency would prepare an

environmental impact statement. Appellants’ Opening Br. at 40.

      This argument is based on a selective quotation from the Corps’

decision document addressing issuance of the nationwide permit. There the

Corps noted that one commenter had asked if someone would need an

individual permit for an activity covered by Nationwide Permit 12 “when a

Corps district participates as a cooperating agency for an environmental

impact statement.” Appellants’ App. at 517. Under federal regulations, an

agency can serve as a “cooperating agency” only if another agency serves

as the “lead agency.” 40 C.F.R. §§ 1501.6, 1508.5 (2012). Thus, the

question assumed that another agency would serve as the lead agency and

retain responsibility for issuing an environmental impact statement.

      The Corps answered the commenter’s question, noting that the lead

agency would address non-aquatic environmental impacts when the Corps

14
      See, e.g., 33 C.F.R. § 325, Appendix B(7)(a) (2012) (explaining how
a district engineer should evaluate an “applicant’s proposal” when
preparing a NEPA document); id., Appendix B(7)(b) (explaining how
district engineers should define the scope of a NEPA document when a
“permit applicant” proposes to conduct “a specific activity requiring a
Department of the Army . . . permit”).



                                      23
served as a cooperating agency. Appellants’ App. at 517. The Corps did not

suggest that other agencies would address non-aquatic impacts whenever

someone undertook an activity authorized by the nationwide permit.

       4.   Summary

       In issuing the verification letters, the Corps did not violate NEPA.

The verifications were not “major Federal actions” that would require

NEPA review, and the Corps had no obligation to assess the environmental

impacts of the entire Gulf Coast Pipeline.

III.   Clean Water Act

       Section 404(e) of the Clean Water Act authorizes the Corps to issue

nationwide permits when dredge-and-fill activities would result in minimal

adverse environmental effects. 33 U.S.C. § 1344(e)(1) (2012). According

to the environmental groups, Nationwide Permit 12 violates § 404(e) by

           authorizing linear projects with substantial environmental
            impacts and

           deferring part of the minimal-impacts determination to project-
            level personnel.

       We reject both arguments. The environmental groups have not shown

that the permit authorizes linear projects with more-than-minimal impacts,

and the Corps has permissibly interpreted the statute to allow partial

deferral of its minimal-impacts analysis.




                                      24
     A.    Utilization of the Permit

     The environmental groups argue that the nationwide permit allows

activities with more-than-minimal impacts. We disagree.

     The Corps has concluded that the environmental impacts would be

minimal. See Appellants’ App. at 530, 535, 544, 553. This conclusion

involved the agency’s technical expertise. See Utah Envtl. Congress v.

Richmond, 483 F.3d 1127, 1140 (10th Cir. 2007).

     The environmental groups question that conclusion. Because this

conclusion is based on technical expertise, the environmental groups face a

heavy burden. Balt. Gas & Electric Co. v. Natural Res. Def. Council, Inc.,

462 U.S. 87, 103 (1983). They must show that the Corps’ minimal-impact

determination lacked any “substantial basis in fact.” Fed. Power Comm’n

v. Fla. Power & Light Co., 404 U.S. 453, 463 (1972). The environmental

groups have not met this burden.

     They assert that TransCanada can use the permit limitless times for a

single linear project. The Corps disagreed, concluding that it could assure

minimal impact by applying the existing standard (loss of ½ acre of U.S.

waters) to each water crossing as long as it was “separate and distant.”

Appellants’ App. at 508, 513-14.

     In arriving at this conclusion, the Corps explained that it had a long-

standing practice of calculating the ½-acre threshold “separately for each

separate and distant crossing.” Id. at 513; see Regulatory Guidance Letter


                                     25
88-06, at 1, 3 (June 27, 1988), http://www.usace.army.mil/Portals/2/docs/

civilworks/RGLS/rgl88-06.pdf. Applying this standard, the Corps

determined that the project would result in the loss of only 0.63 acres of

wetlands. Appellants’ App. at 647, 2506. Thus, the Corps effectively found

that the total loss in wetlands, over more than 2,000 water crossings, was

only slightly larger than the loss permitted for each separate and distant

crossing. And even for these losses, TransCanada had to buy credits from a

wetlands mitigation bank. Id. at 647-48.

     The environmental groups challenge the use of this test (whether the

crossings are “separate and distant”). But the environmental groups have

not shown that the Corps failed to adequately control aquatic impact by

allowing multiple uses of the ½-acre test for “separate and distant”

crossings. The Corps’ use of the “separate and distant” test was not

arbitrary or capricious. See Greater Yellowstone Coal. v. Flowers, 359
F.3d 1257, 1269-73 (10th Cir. 2004) (holding that the Corps’ granting of a

§ 404 permit was not arbitrary or capricious even though the project would

eliminate 1.45 acres of wetlands).

     B.    Partial Deferral of Analysis

     As discussed, a § 404 permit allows the Corps to authorize an

activity only if the environmental impact would be minimal. See 33 U.S.C.

§ 1344(e) (2012). In deciding to issue Nationwide Permit 12, the Corps

analyzed the environmental impacts of dredge-and-fill activity related to


                                     26
utility-line construction. Appellants’ App. at 528-35. But in conducting

this analysis, the Corps noted that its analysis had to entail some level of

speculation about future operations. Id. at 528. Thus, the Corps added

safeguards involving the use of project-level personnel, requiring them to

ensure that particular activities would not have more than a minimal

impact on the aquatic environment. Id.

      The environmental groups argue the Corps violated § 404(e) by

partially deferring the minimal-impact determination. We disagree. The

Corps permissibly interpreted § 404(e) to allow establishment of additional

safeguards through the use of project-level personnel.

      1.    Standard of Review (Chevron)

      The environmental groups have questioned the Corps’ interpretation

of the Clean Water Act. We review this contention under the two-part test

stated in Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S.
837, 843-44 (1984). 15 Under Chevron, we first ask whether Congress has

directly spoken on the issue. Chevron, 467 U.S. at 843-44. If Congress has

not directly spoken, we ask whether the Corps’ interpretation of the Clean

Water Act is permissible. See id. If the Corps’ interpretation is

permissible, we must defer to that interpretation. Id. at 844.


15
      Chevron deference is appropriate because the Corps administers
§ 404(e) of the Clean Water Act. 33 U.S.C. § 1344(e) (2012); City of
Arlington v. F.C.C., __ U.S. __, 133 S. Ct. 1863, 1868 (2013).



                                      27
     2.    Step One of Chevron: Ambiguity of § 404(e)

     We first ask: Has Congress directly spoken on whether the Corps can

assign project-level personnel the task of ensuring minimal impact on the

environment? On this issue, Congress has not directly spoken.

     Under § 404(e), the Corps must ensure that the authorized activities

have only minimal environmental impact. See 33 U.S.C. § 1344(e) (2012).

But § 404(e) does not specify how or when the Corps must make its

minimal-impact determination. By omitting these aspects of the

determination, Congress presumably authorized the Corps to fill in the

gaps. See City of Arlington v. F.C.C., __ U.S. __, 133 S. Ct. 1863, 1868

(2013) (“Congress knows to speak in plain terms when it wishes to

circumscribe, and in capacious terms when it wishes to enlarge, agency

discretion.”); see also Catawba Cnty., N.C. v. E.P.A., 571 F.3d 20, 35

(D.C. Cir. 2009) (explaining that ambiguity in the statutory text

“suggest[s] a congressional intent to leave unanswered questions to an

agency’s discretion and expertise”). Thus, § 404(e) does not clarify

whether the Corps can defer part of its minimal-impact analysis. 16


16
     The environmental groups argue that partial deferral violates the
“unambiguously expressed intent of Congress” for two reasons:

     1.    Nationwide permits are final actions that “mark[] the
           completion of the decision-making process”; thus, the Corps
           must finalize the minimal-impact determination before issuing
           such permits.



                                     28
      3.    Step Two of Chevron: Permissibility of Interpretation

      Because Congress has not directly spoken on this issue, we ask: Has

the Corps permissibly interpreted § 404(e) to allow partial deferral of the

minimal-impact determination? The Corps’ interpretation is permissible

based on the text of § 404(e) and the difficulty of predicting the impact of

activities allowed under nationwide permits.

      a.    Text of § 404(e)

      We first consider the language in § 404(e). See United States v.

Hubenka, 438 F.3d 1026, 1032-33 (10th Cir. 2006) (analyzing an

interpretation of the Clean Water Act to determine whether the Corps’

interpretation of Act was permissible). This language reflects an

acknowledgment that the Corps might need to police the use of a permit to

ensure that the environmental impact is minimal, for § 404(e)(2)

recognizes the possibility that authorized activities could result in more-



      2.    Partial deferral would deny the public the opportunity to
            meaningfully comment on proposed nationwide permits.

Appellants’ Opening Br. at 44-45. But these arguments do not address
whether Congress has directly spoken on the issue, which is our only
concern at step one of Chevron. See United States v. Hubenka, 438 F.3d
1026, 1031 (10th Cir. 2006); see also Aragon-Salazar v. Holder, 769 F.3d
699, 706 (9th Cir. 2014) (“Using extrinsic policy considerations to
determine whether there is statutory ambiguity is plainly contrary to
Supreme Court precedent on both Chevron step one and statutory
interpretation more generally.”). Thus, we reject these arguments as to step
one and will instead address them at step two. See pp. 34-35, below.



                                     29
than-minimal impacts. For example, this section authorizes revocation or

modification of a nationwide permit if the Corps “determines that the

activities authorized by [the permit] have an adverse impact on the

environment.” 33 U.S.C. § 1344(e)(2) (2012). The Corps could reasonably

conclude that project-specific review by district engineers would facilitate

the decision whether to revoke or modify a nationwide permit.

     b.    Difficulty of Fully Predicting the Impact

     The Corps could have recognized the difficulty of predicting impacts

from all future activities falling within Nationwide Permit 12. Thus, the

Corps’ interpretation of § 404(e) supplies a reasonable way of safeguarding

the environment from unforeseen impacts. In similar circumstances, the

Fourth Circuit Court of Appeals upheld the use of project-level personnel

in Ohio Valley Envtl. Coal. v. Bulen:

     [I]t is impossible for the Corps’ ex ante determinations of
     minimal impact to be anything more than reasoned predictions.
     Even under the paradigmatic general permit envisioned by the
     district court, where the parameters of the authorized activities
     are delineated in objective, measurable terms, the Corps’
     minimal-impact determinations would necessarily be a forecast
     only. This is so because the environmental impact of the
     activities authorized by a general permit depends on factors
     that, as a practical matter, are outside the Corps’ ability to
     predict with certainty ex ante. This uncertainty is especially
     acute when the Corps issues a nationwide permit like
     [Nationwide Permit] 21 because the Corps must attempt to
     forecast the environmental effects the authorized activities
     could have if undertaken anywhere in the country under any set
     of circumstances.

429 F.3d 493, 501 (4th Cir. 2005).


                                     30
      Though we are not bound by Bulen, we regard it as persuasive.

Nationwide Permit 12, like all nationwide permits, governs a broad

range of activities that can be undertaken anywhere in the country

under a wide variety of circumstances. For example, Nationwide

Permit 12 addresses the construction, maintenance, repair, and

removal of all utility lines throughout the nation. Appellants’ App. at

508. In considering how to address this range of activities, the Corps

noted that utility lines are used in a variety of ways, carrying

resources (like water, fuel, and electricity), facilitating

communication (like telephone lines, internet connections, and cable

television), and removing waste. Id. at 527. The Corps ultimately

adopted a set of conditions reflecting the foreseeable effects of

activities authorized by the nationwide permit. Id. at 528. But the

Corps recognized that this assessment was inherently speculative:

      The issuance of [a nationwide permit] is based on a
      general assessment of the effects on public interest and
      environmental factors that are likely to occur as a result
      of using this [nationwide permit] to authorize activities in
      waters of the United States. As such, this assessment
      must be speculative or predictive in general terms. Since
      [nationwide permits] authorize activities across the
      nation, projects eligible for [nationwide permit]
      authorization may be constructed in a wide variety of
      environmental settings. Therefore, it is difficult to
      predict all of the indirect impacts that may be associated
      with each activity authorized by [a nationwide permit].

Id.


                                       31
      The environmental groups argue that Bulen is distinguishable

because there (1) another agency (the Department of Interior) would

evaluate the activity to be regulated (operation of coal mines), and

(2) the Corps undertook a comprehensive analysis of the impacts

from the authorized activities. These distinctions are misguided.

      The first distinction is based on a single sentence in Bulen. In

this sentence, the Fourth Circuit Court of Appeals summarized the

nationwide permit, pointing out that it had authorized discharges of

dredged or fill material associated with surface coal mining and

reclamation operations “so long as those operations [we]re

authorized by the Department of Interior” or satisfied the

requirements for programs under the Surface Mining Control and

Reclamation Act of 1977. Bulen, 429 F.3d at 498. The court did not

refer again to the Department of Interior’s regulation or give any

indication that these regulations affected the holding or rationale.

See id. passim. 17




17
      If the Corps had relied on additional regulations by the Department
of Interior, the same would have been true here. The Federal Energy
Regulatory Commission oversees regulatory regimes for oil pipelines and
the Department of Transportation’s Pipeline and Hazardous Materials
Safety Administration regulates pipeline safety. James J. Monast, Brooks
R. Pearson & Lincoln F. Pratson, A Cooperative Federalism Framework for
LCS Regulation, 7 E NVTL . & E NERGY L. & P OL ’ Y J. 1, 23-24 (2012).



                                     32
      The Fourth Circuit Court of Appeals also noted that the Corps

had assessed the environmental impacts from a broad range of

activities. Id. at 499. But the court noted that the Corps’ assessment

was inherently speculative because of the variety of ways that coal

miners might invoke Nationwide Permit 21. Id. at 501.

      The same is true of Nationwide Permit 12. When considering

whether to issue this permit, the Corps analyzed the environmental

impacts of activities involving utility lines. But the Corps pointed

out that its task was complicated by the variety of ways that

companies might undertake to construct, maintain, repair, and

remove utility lines. Appellants’ App. at 527-28.

      The environmental groups complain that in doing so, the Corps failed

to evaluate the environmental impacts from oil pipeline projects like this

one. How could the Corps have done that? After all, the Corps had issued

Nationwide Permit 12 before TransCanada proposed this pipeline. See

Appellants’ Reply Br. at 13 (arguing, in a different context, that

TransCanada decided to divide the Keystone XL Pipeline into two parts

only after the comment period had closed for Nationwide Permit 12). In

fact, the environmental groups argue “that [Nationwide Permit 12] was not

meant for these major oil pipelines.” Id. If no one contemplated that

Nationwide Permit 12 would cover major oil pipelines, why would the

Corps have considered the environmental impacts from a major oil


                                     33
pipeline? And if the Corps did consider these impacts, how would it have

assessed the environmental impact from this particular pipeline?

      The problem, as the Bulen court explained, is that nationwide permits

are inherently broad and could cover a variety of activities. Ohio Valley

Envtl. Coal. v. Bulen, 429 F.3d 493, 501 (4th Cir. 2005). The agency might

predict some of these activities, but not others. Thus, the Corps predicted

how companies might use the nationwide permit and assessed the

environmental impacts from those uses. Appellants’ App. at 528. In Bulen,

however, the court recognized that this assessment had to entail some level

of speculation. Bulen, 429 F.3d at 501.

      The same is true here. The Corps made an environmental assessment

of the predictable uses of Permit 12, but recognized the futility of

predicting every conceivable use for every conceivable type of utility line

anywhere in the United States. The Corps need not conduct a new NEPA

analysis every time someone conceives a new use for a national permit.

      c.    Arguments Against the Corps’ Interpretation

      The environmental groups argue that partial deferral is not

permissible under § 404(e) for two reasons:

      1.    The Corps must finalize minimal-impact determinations before
            issuing nationwide permits because the permits are final agency
            actions.

      2.    Partial deferral would restrict the public’s ability to
            meaningfully comment on proposed permits.



                                      34
We reject both arguments. Finality is not relevant here, and partial deferral

would not restrict the public’s ability to comment.

      First, finality of the nationwide permit does not bear on whether the

Corps could enhance its environmental protection by assigning additional

oversight responsibilities to project-level personnel. Finality bears only on

whether the permit is reviewable under the Administrative Procedure Act,

and no one has questioned jurisdiction. See McKeen v. U.S. Forest Serv.,

615 F.3d 1244, 1253 (10th Cir. 2010) (“Pursuant to the APA, we have

jurisdiction to review only ‘final agency actions.’”).

      Second, partial deferral would not restrict the public’s ability to

comment on proposed permits. See 33 C.F.R. 325.3 (2012) (stating that the

Corps must provide the public with “sufficient information to give a clear

understanding of the nature and magnitude of [proposed] activit[ies] to

generate meaningful comment”). For every proposed permit, the Corps

must prepare a written evaluation of all potential impacts of authorized

activities. 33 C.F.R. § 230.7 (2012). The Corps has deferred only those

aspects of the evaluation that cannot practically be undertaken before a

project is underway. Thus, the impact on opportunities for public comment

would not preclude the Corps from interpreting § 404(e) in a way that

would allow oversight by project-level personnel.




                                      35
      d.    Summary

      For these reasons, we conclude that the Corps has permissibly

interpreted § 404(e) to allow use of project-level personnel to evaluate

environmental impacts. The Corps’ interpretation is consistent with the

text and practicalities of § 404(e).

IV.   Nationwide Permit 12

      Finally, the environmental groups argue that the Corps violated the

terms of its own permit by failing to document analysis of cumulative

impacts in the verification letters or administrative record.

      We disagree. Though district engineers must analyze cumulative

impacts, the engineers need not include a written analysis of cumulative

impacts within the verification letters. Though this analysis is absent in the

letters, it appears in the record. Thus, we conclude that the Corps’ issuance

of the verification letters was not arbitrary or capricious. 18




18
      The environmental groups also state in their heading that the
verification letters violated the Clean Water Act. See Appellants’ Opening
Br. at 48. But the environmental groups have not developed this argument
beyond the heading. Because this argument has not been developed, it is
waived. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 841
(10th Cir. 2005) (“Issues will be deemed waived if they are not adequately
briefed.” (citing Utahns for Better Transp. v. U.S. Dep’t of Transp., 305
F.3d 1152, 1175 (10th Cir. 2002))).



                                       36
      A.    Verification Letters

      The environmental groups argue that the agency issued the letters in

violation of the nationwide permit by not including a cumulative-impacts

analysis. We disagree.

      The Corps has directed district engineers to analyze the cumulative

impacts of proposed projects when reviewing pre-construction

notifications. See Reissuance of Nationwide Permits, 77 Fed. Reg. 10,184,

10,186 (Feb. 21, 2012). But, the Corps has not required district engineers

to include a written cumulative-impacts analysis in the verification letters.

Thus, district engineers could have verified compliance without stating

how they had analyzed the cumulative impacts. See Snoqualmie Valley

Pres. Alliance v. U.S. Army Corps of Eng’rs, 683 F.3d 1155, 1163 (9th Cir.

2012) (per curiam) (concluding that verification letters need not go beyond

the base findings if the verification letters are supported by the record).

      B.    Record of the Analysis

      The environmental groups also argue that the record does not show

cumulative-impact analyses by the district engineers. We disagree, for the

record shows that district engineers analyzed the cumulative impacts of the

proposed crossings.

      We will uphold the verifications as long as we can discern that the

agency adequately considered cumulative impacts. See Licon v. Ledezma,

638 F.3d 1303, 1308 (10th Cir. 2011) (“We will ‘uphold a decision of less


                                      37
than ideal clarity if the agency’s path may be reasonably discerned.’”

(quoting Nat’l Ass’n of Home Builders v. Defenders of Wildlife, 551 U.S.
644, 658 (2007))).

      We can reasonably discern that district engineers considered

cumulative impacts of the proposed crossings. For instance, the record

shows three facts:

      1.    District engineers prepared verification memoranda 19 that
            describe the Corps’ analysis of pipeline impacts, impose
            special conditions to ensure minimal impacts, and conclude
            that the pipeline (with proposed mitigation) would “result in no
            more than minimal individual and cumulative adverse
            environmental effects . . . .” 20

      2.    The verification letters state that district engineers analyzed
            “[a]ll proposed crossings” of the pipeline “relative to the
            definition of single and complete project for linear projects.” 21

      3.    Corps officials from separate districts communicated about the
            pipeline’s verification to ensure that officials had necessary



19
      The environmental groups suggest that the memoranda are deficient
because they rely on an outdated standard (“Condition 27(e)”) after it had
been replaced. But the district court held that the environmental groups
had waived this argument by failing to raise it until the reply brief on
summary judgment. We conclude that the district court acted within its
discretion in applying the local rule. See Bylin v. Billings, 568 F.3d 1224,
1230 n.7 (10th Cir. 2009) (stating that we owe considerable deference to a
district court’s interpretation and application of its own local rules). Thus,
we will not address this argument on appeal.
20
      Appellants’ App. at 1728, 1741, 1770.
21
      E.g., Appellants’ App. at 1760 (“Scope of Analysis”).




                                      38
            information and had fully considered the pipeline’s collective
            impact. 22

      Based on the combination of these three facts, we can reasonably

discern that the agency analyzed the cumulative impacts of the proposed

crossings. Accordingly, the Corps’ issuance of the verification letters was

not arbitrary or capricious.

V.    Conclusion

      In conclusion, we affirm the entry of judgment for the defendants. In

Nationwide Permit 12, the Corps did not violate NEPA or the Clean Water

Act, and the agency did not issue the verification letters in violation of

NEPA or the nationwide permit.




22
      Appellants’ App. at 2190-2210.



                                      39
Sierra Club, Inc. v. Bostick, No. 14-6099

BALDOCK, J., concurring.

       With the exception of Footnote 3, I join the Court’s clear and concise opinion. I write

separately because I believe we should have found this case to be prudentially moot.

       “A case is prudentially moot if circumstances have changed since the beginning of

litigation that forestall any occasion for meaningful relief.” Citizen Ctr. v. Gessler, 770 F.3d
900, 909 (10th Cir. 2014) (citation and internal marks omitted). Or, “a court may dismiss the

case under the prudential-mootness doctrine if the case is so attenuated that considerations

of prudence and comity for coordinate branches of government counsel the court to stay its

hand, and to withhold relief it has the power to grant.” Rio Grande Silvery Minnow v.

Bureau of Reclamation, 601 F.3d 1096, 1121 (10th Cir. 2010) (citation and internal marks

omitted). Utilizing its discretion, the Court “elect[s] not to address prudential mootness.”

Slip. Op. at 5 n.3. Counseling strongly against this maneuver is Hillsdale Environmental

Loss Prevention, Inc. v. U.S. Army Corps of Engineers, 702 F.3d 1156 (10th Cir 2012).

       In Hillsdale, as here, environmental groups challenged a Corps-issued permit under

the National Environmental Policy Act (NEPA) and the Clean Water Act (CWA), and

prudential concerns were raised. We were not persuaded by those concerns in Hillsdale, but

our reasoning there points directly to the present affair. Specifically, in Hillsdale we had “no

trouble” rejecting NEPA mootness concerns because the facility in question was “not yet

complete.” Id. at 1167. Here, the pipeline has been complete and operational for years.

Moreover, in Hillsdale we said CWA mootness was a much “closer question” where

“[n]early all of the jurisdictional waters . . . have been filled, and nearly all of the associated
mitigation is now complete.” Id. Here, all the waters have been filled or rerouted and nearly

all associated mitigation is complete. Given Hillsdale’s language, I have a difficult time

imagining a scenario more appropriate for prudential mootness than the present.

       Having said this, I acknowledge that prudential mootness is a matter of discretion and

that reasonable minds can certainly differ on what is prudent here. As such, I readily join the

Court in resolving this matter on other grounds.




                                              2
No. 14-6099, Sierra Club, Inc. v. Bostick
McHUGH, Circuit Judge, concurring:



       I agree with the majority’s resolution of this case and I join most of its thoughtful

analysis. But I write separately to discuss the Corps’ compliance with its obligations

under NEPA because my view of this issue differs from that of the majority.

       The Corps argues it fully complied with its obligations under NEPA when it

reissued Nationwide Permit 12 (NWP 12) because it “thoroughly considered the

individual and cumulative impacts of activities within its jurisdiction: discharges of

dredged and fill material into waters of the United States under the terms of NWP 12.”

As support for that position, the Corps argues its “determination to focus primarily on the

environmental impacts of discharges of dredged and fill material associated with the

category of utility lines, without delving into the particulars of how those utility lines

would operate, was reasonable and fully consistent with [§ 404(e) of the CWA].” Thus,

the Corps attempts to limit the scope of its NEPA analysis when reissuing NWP 12 to the

consideration of only those environmental impacts occurring within jurisdictional waters

as a result of the discharge of dredged and fill material. By doing so, the Corps conflates

its obligations under NEPA with its obligations under § 404(e) of the CWA. But nothing

in the text of NEPA allows the Corps to limit its analysis in such a manner.

       When the Corps’ issuance of a permit under § 404(e) of the CWA constitutes a

major federal action, as is the case with the issuance or reissuance of a nationwide permit,

it must comply with the requirements of both the CWA and NEPA. The CWA permits
the Corps to issue a nationwide permit if it “determines that the activities [authorized by

the permit] are similar in nature, will only cause minimal adverse environmental effects

when performed separately, and will have only minimal cumulative adverse effect on the

environment.” 33 U.S.C. § 1344(e)(1). When the Corps issues such permits, it must do so

in accordance with guidelines issued by the EPA. Id.; see also id. § 1344(b)(1); 40 C.F.R.

§ 230. These CWA guidelines make clear that the Corps’ cumulative effects analysis

under § 404(e) of the CWA is limited to an analysis of “the changes in an aquatic

ecosystem that are attributable to the collective effect of a number of individual

discharges of dredged or fill material.” 40 C.F.R. § 230.11(g)(1). Thus, the Corps’

environmental analysis under the CWA may be properly limited to the aquatic impacts

associated with the discharge of dredge and fill material.

       In contrast, NEPA requires a significantly broader scope of analysis. The Council

on Environmental Quality (CEQ) is tasked with interpreting NEPA and establishing

regulations governing agencies’ responsibilities under the statute. Robertson v. Methow

Valley Citizens Council, 490 U.S. 332, 354 (1989). CEQ regulations require federal

agencies to consider all of the reasonably foreseeable direct, indirect, and cumulative

effects of an agency’s action. 40 C.F.R. §§ 1508.7, 1508.8. Direct effects “are caused by

the action and occur at the same time and place.” Id. § 1508.8(a). Indirect effects “are

caused by the action and are later in time or farther removed in distance, but are still

reasonably foreseeable.” Id. § 1508.8(b). Cumulative effects are “impact[s] on the

environment which result[] from the incremental impact of the action when added to

other past, present, and reasonably foreseeable future actions regardless of what agency

                                              2
(Federal or non-Federal) or person undertakes such other actions.” Id. § 1508.7

(emphasis added). Thus, NEPA requires agencies to consider all of the reasonably

foreseeable environmental effects caused by their major federal actions.

       Courts have consistently held that the Corps’ NEPA obligations when issuing a

§ 404 dredge and fill permit—which constitutes a major federal action—extend beyond

consideration of the effects of the discharge of dredged or fill material in jurisdictional

waters. Indeed, courts routinely require the Corps to consider the direct, indirect, and

cumulative effects—including nonaquatic effects—of the installations the Corps’ dredge

and fill permits authorize. For example, in Hillsdale Environmental Loss Prevention, Inc.

v. U.S. Army Corps of Engineers, we considered the validity of the Corps’ NEPA analysis

when issuing a § 404 dredge and fill permit for the construction of an intermodal

rail/truck terminal. 702 F.3d 1156, 1162–63 (10th Cir. 2012). In its NEPA analysis, the

Corps “considered both [the] direct and reasonably foreseeable indirect impacts to land

use, air quality, noise, traffic, water quality, threatened and endangered species, and

cultural resources” from the operation of the intermodal terminal. Id. at 1164. Far from

limiting its analysis to the impact of dredged and fill material on jurisdictional waters, the

Corps conducted a broad environmental assessment. And we upheld the Corps’ NEPA

analysis because it had properly considered all of the environmental impacts of the

intermodal terminal, not only the aquatic impacts associated with the discharge of

dredged and fill material. Id. at 1172–77. As such, we have recognized that a NEPA

environmental assessment requires the Corps to look beyond the effects occurring

directly within its jurisdictional waters. See Utahns for Better Transp. v. U.S. Dep’t of

                                              3
Transp., 305 F.3d 1152, 1190–91 (10th Cir. 2002) (recognizing that the CWA defines

“cumulative impacts” more narrowly than does NEPA).

       Other courts similarly require the Corps to look beyond the effects of the

discharge of dredged and fill material. The Ninth Circuit’s analysis in Save Our Sonoran,

Inc. v. Flowers, 408 F.3d 1113 (9th Cir. 2004), is particularly instructive. In that case, the

Corps issued a § 404 dredge and fill permit to a developer building a gated community

near Phoenix. Id. at 1118–19. The development required Corps approval because several

desert washes—which filled with water during the rainy season—intersected the

proposed development site. Id. at 1118. The Corps prepared an environmental assessment

and found the development would have no significant impact. Id. “In reaching this

conclusion, the Corps examined only the washes rather than the entire project.” Id. On

appeal, the Ninth Circuit considered whether “the Corps had improperly constrained its

NEPA analysis to the washes, rather than considering the development’s effect on the

environment as a whole.” Id. at 1121. The court stated:

       Although the Corps’ permitting authority is limited to those aspects of a
       development that directly affect jurisdictional waters, it has responsibility
       under NEPA to analyze all of the environmental consequences of a project.
       Put another way, while it is the development’s impact on jurisdictional
       waters that determines the scope of the Corps’ permitting authority, it is the
       impact of the permit on the environment at large that determines the Corps’
       NEPA responsibility. The Corps’ responsibility under NEPA to consider the
       environmental consequences of a permit extends even to environmental
       effects with no impact on jurisdictional waters at all.

Id. at 1122 (emphasis added). Thus, the Ninth Circuit held the Corps had improperly

limited the scope of its NEPA analysis to the considerations relevant to issuing a permit

under the CWA. Id. at 1123.

                                              4
       My understanding of the scope of the Corps’ responsibility under NEPA parallels

that of the Ninth Circuit. The Corps may not limit its NEPA analysis to the consideration

of the environmental effects of the discharge of dredged and fill material into

jurisdictional waters, as would be appropriate under § 404(e) of the CWA. Rather, for

NEPA purposes, the Corps is required to consider the direct, indirect, and cumulative

effects reasonably foreseeable as a result of its permitting decision. This includes the

environmental effects caused by the operation of the installations authorized by the

Corps’ permitting decision. And this understanding of the Corps’ NEPA responsibilities

has been universally adopted.1 See, e.g., O’Reilly v. U.S. Army Corps of Eng’rs, 477 F.3d
225, 232–34 (5th Cir. 2007) (holding Corps’ environmental assessment of proposed

subdivision insufficient when it failed to properly evaluate adverse effects on area’s flood

capacity due to increased pavement, increases in non-point source pollution from

increased run-off, loss of habitat for non-aquatic wildlife, and adverse effects associated

with increased vehicle traffic); Ocean Advocates v. U.S. Army Corps of Eng’rs, 402 F.3d
846, 868 (9th Cir. 2004) (holding Corps had NEPA obligation to consider effects of

increased oil tanker traffic and increased risk of oil spills when issuing § 404 permit for

construction of oil refinery dock); Sierra Club v. Marsh, 769 F.2d 868, 877–78 (1st Cir.

1985) (holding Corps’ environmental assessment insufficient for failure to consider


       1
        Although most of these decisions involve the issuance of individual permits, they
address the scope of the Corps’ NEPA review, which is triggered by any permitting
decision that qualifies as a major federal action. The issuance or reissuance of a
nationwide permit is a major federal action that must comply independently with NEPA.
See Black Warrior Riverkeeper, Inc. v. U.S. Army Corps of Eng’rs, 781 F.3d 1271, 1276
(11th Cir. 2015).
                                              5
future industrial development when issuing § 404 permit for construction of a port and

causeway). See also Pres. Soc. of Charleston v. U.S. Army Corps of Eng’rs, No. 2:12-

2942-RMG, 2013 WL 6488282, at *12 (D.S.C. Sept. 18, 2013) (rejecting Corps’ attempt

“to justify what amounted to essentially a non-review of the proposed passenger terminal

on the basis that its jurisdiction is limited to the portion of the project physically touching

the navigable waters of the United States”); Wyo. Outdoor Council v. U.S. Army Corps of

Eng’rs, 351 F. Supp. 2d 1232, 1237, 1242 (D. Wyo. 2005) (rejecting Corps’ argument

that it was not obligated to consider cumulative impacts on non-wetland areas of regional

permit authorizing dredge and fill associated with coalbed methane gas production);

Friends of the Earth, Inc. v. U.S. Army Corps of Eng’rs, 109 F. Supp. 2d 30, 37–41

(D.D.C. 2000) (holding Corps was required to consider adverse effects associated with

increased sewage, increased wastewater runoff, creation of large shaded areas on the

aquatic habitat, creation of a “sump” that would trap aquatic wildlife, increased draw on

area aquifers, and increased upland development when issuing § 404 permit for dredge

and fill associated with construction of floating casino barges); Hoosier Envtl. Council,

Inc. v. U.S. Army Corps of Eng’rs, 105 F. Supp. 2d 953, 972–75 (S.D. Ind. 2000)

(upholding Corps’ environmental assessment when it properly considered the indirect

effects of § 404 permit for construction of riverboat gambling facility, including

construction of a hotel, pavilion, golf course, and parking facilities). Thus, when

reissuing NWP 12, the Corps was required to consider all of the environmental effects

reasonably foreseeable as a result of its permitting decision.



                                               6
       Moreover, I am convinced the failure to consider any environmental impacts

beyond those associated with the discharge of dredged and fill material would have been,

and in fact was, obvious to the Corps during the reissuance process so that no party was

required to bring the defect to the Corps’ attention. See Dep’t of Transp. v. Public

Citizen, 541 U.S. 752, 765 (2004) (noting the flaws in an agency’s environmental

assessment “might be so obvious that there is no need for a commentator to point them

out specifically in order to preserve its ability to challenge a proposed action”). In its

response to comments in the final notice on the reissuance of NWP 12, the Corps

specifically acknowledged that “NEPA requires consideration of all environmental

impacts, not only those to aquatic resources, so there may well be situations where

aquatic impacts are minimal even though environmental impacts more generally are not.”

Reissuance of Nationwide Permits, 77 Fed. Reg. 10,184, 10,197 (Feb. 21, 2012). Given

this explicit acknowledgement, the Corps cannot now take the contrary position that it

satisfied its NEPA obligations when it focused exclusively on the aquatic impacts

associated with the discharge of dredged and fill material. Accordingly, I would hold that

the Corps’ NEPA analysis on the reissuance of NWP 12 was obviously flawed.

       But the Corps attempted to address this deficiency by deferring portions of the

required NEPA analysis to whatever agency took the lead for a given utility line project

or to the district engineer at the verification stage. Id. (“These other environmental

impacts would be addressed by the lead agency preparing the environmental impact

statement. The district engineer will exercise discretionary authority to require an

individual permit for any utility line activity that he or she determines does not meet the

                                               7
terms and conditions of NWP 12.”). For example, the environmental assessment for

NWP 12 states:

       Division and district engineers will conduct more detailed assessments for
       geographic areas that are determined to be potentially subject to more than
       minimal cumulative adverse effects. Division and district engineers have
       the authority to require individual permits in watersheds or other
       geographic areas where the cumulative adverse effects are determined to be
       more than minimal, or add conditions to the NWP either on a case-by-case
       or regional basis to require mitigation measures to ensure that the
       cumulative adverse effects are minimal.

       U.S. Army Corps of Eng’rs, Decision Document Nationwide Permit 12 at 27

(2012) [hereinafter Decision Document]. 2 The assessment also provides that the “pre-

construction notification requirement allows district engineers to review proposed

activities on a case-by-case basis to ensure that the individual and cumulative adverse

effects of those activities on the aquatic environment are minimal.” Id. at 22. Thus, the

Corps’ own environmental assessment undermines the argument it makes before us

now—that it fully complied with its NEPA obligations at the time it reissued NWP 12.3

       To be sure, accounting in advance for the broad range of possible impacts

resulting from the wide variety of utility lines authorized under NWP 12 is a daunting

task. But compliance with NEPA is not excused simply because compliance is difficult.

And the problem was exacerbated by the Corps’ decision to draft a nationwide permit

that defines utility lines expansively. Reissuance of Nationwide Permits, 77 Fed. Reg. at

       2
        The Decision Document is available on the Corps’ website at
http://www.usace.army.mil/Portals/2/docs/civilworks/nwp/2012/NWP_12_2012.pdf.
       3
         To my mind, the Corps’ attempt at deferring portions of its cumulative effects
analysis serves as a tacit admission that it did not conduct a full NEPA analysis at the
time of reissuance.
                                             8
10,271–72 (“A ‘utility line’ is defined as any pipe or pipeline for the transportation of any

gaseous, liquid, liquescent, or slurry substance, for any purpose, and any cable, line, or

wire for the transmission for any purpose of electrical energy, telephone, and telegraph

messages, and radio and television communication.”). The Corps could have decreased

the difficulty of its NEPA analysis by crafting a narrower set of permits, focusing on

particular types of utility line projects.4 By issuing narrower permits focusing on

particular industrial processes, the Corps could better assess all of the environmental

impacts of the processes themselves, as required by NEPA. Accordingly, I would hold

the Corps impermissibly restricted the scope of its NEPA analysis when it considered

only the effects of the discharge of dredged and fill material when reissuing NWP 12.

       Nevertheless, I remain unconvinced that the Corps can permissibly defer any

portion of its NEPA analysis to the verification stage. First, NEPA requires agencies to

complete their environmental analysis at the point of agency action—in this case, the

reissuance of NWP 12. See Citizens’ Comm. to Save Our Canyons v. Krueger, 513 F.3d
1169, 1178 (10th Cir. 2008) (noting that NEPA requires agencies to “take a hard look at

the environmental consequences before taking a major action” (emphasis added) (internal

quotation marks omitted)); see also Ky. Riverkeeper, Inc. v. Rowlette, 714 F.3d 402, 409

(6th Cir. 2013) (rejecting as “nonresponsive” the Corps’ argument that district engineers

would assess required NEPA elements in greater detail at the verification stage). It is

       4
        The Corps has issued industry-specific NWPs in other cases. See, e.g.,
Reissuance of Nationwide Permits, 77 Fed. Reg. 10,184, 10,274 (Feb. 21, 2012)
(Nationwide Permit 21, Surface Coal Mining Activities); id. at 10,278 (Nationwide
Permit 34, Cranberry Production Activities); id. at 10,281 (Nationwide Permit 49, Coal
Remining Activities).
                                              9
impossible for an agency to have taken the “hard look” required by NEPA—and thereby

have made a fully informed decision to undertake an action—if it knowingly defers

portions of its analysis to a later date.

       Second, in the context of nationwide permits, it may well be that, as happened

here, there is no lead agency that will conduct an environmental assessment. And the

NWP 12 environmental assessment expressly contemplates that “[i]ndividual review of

each activity authorized by an NWP will not normally be performed, except when pre-

construction notification to the Corps is required or when an applicant requests

verification that an activity complies with an NWP.” Decision Document at 4. That is,

unless an individual utility line project requires a pre-construction notification, parties are

authorized to use NWP 12 without ever notifying the Corps. Thus, in the context of

nationwide permits, it is often the case that no further environmental analysis is ever

contemplated. As such, I would conclude the Corps was not permitted to defer any

portion of its NEPA analysis to the verification stage. Rather, the agency was required to

fully evaluate all of the required NEPA factors before reissuing NWP 12. That did not

happen here.5



       5
          CEQ regulations do allow partial deferral of NEPA analyses in certain prescribed
circumstances. See Council on Envtl. Quality, Final Guidance for Effective Use of
Programmatic NEPA Reviews (2014), available at
https://www.whitehouse.gov/sites/default/files/docs/effective_use_of_programmatic_nep
a_reviews_final_dec2014_searchable.pdf. But the CEQ’s final guidance on
programmatic NEPA reviews expressly states that such deferral is only appropriate when
the initial NEPA review is subsequently supported by further review on a regional, local,
or project specific basis. Id. at 26–29. Because I agree with the majority that the Corps is
not required to conduct further NEPA analysis at the verification stage, the type of
                                              10
       Nevertheless, I would affirm the district court because I conclude that Sierra

Club’s argument that the Corps improperly deferred portions of its NEPA analysis to the

verification stage was not made to the agency during the reissuance process and is

therefore waived. Sierra Club has pointed to no part of the record in which any

commenter objected to the Corps’ decision to defer parts of its NEPA analysis to the

district engineers or prospective lead agency. And although I would conclude that the

Corps’ failure to consider the full environmental consequences of NWP 12 was an

obvious deficiency in its environmental assessment, I cannot conclude that it would have

been so obvious to the Corps that it could not defer portions of its analysis to the

verification stage that commenters were not required to first raise the concern during the

reissuance process. See Public Citizen, 541 U.S. at 765. The Corps has been issuing and

reissuing NWP 12 for decades, with no party objecting to the deferral practice.

       For these reasons, I concur.




deferral contemplated by the CEQ’s guidance on programmatic NEPA reviews is
unworkable in the nationwide permit context.
                                             11